[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                       FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                U.S.
                        ________________________ ELEVENTH CIRCUIT
                                                                   JULY 20, 2011
                               No. 10-15849                         JOHN LEY
                           Non-Argument Calendar                      CLERK
                         ________________________

                  D.C. Docket No. 8:10-cr-00300-EAK-EAJ-1

UNITED STATES OF AMERICA,

                                    lllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,


                                    versus


SERGIO RIOS-ZAVALA,

           l                        lllllllllllllllllllllllllllllll Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (July 20, 2011)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Sergio Rios-Zavala appeals his sentence of a year and a day for reentering
the United States illegally. 8 U.S.C. §§ 1325(a)(1); 1326(a), (b)(1); 1329. Rios-

Zavala argues that his sentence is unreasonable. We affirm.

      The district court did not abuse its discretion by sentencing Rios-Zavala

within the guideline range. Although Rios-Zavala was permitted to return

voluntarily to Mexico in 2003 after being arrested for his role in a conspiracy to

commit forgery, border patrol agents again apprehended Rios-Zavala after he

returned to the United States illegally in August 2004, November 2004, December

2004, June 2007, and in June 2010. The district court considered “all the

[sentencing] factors,” 18 U.S.C. § 3553(a), and reasonably determined that a

sentence that exceeded one year was necessary to address Rios-Zavala’s repeated

illegal reentries, and would provide adequate punishment, promote respect for the

law, and deter future similar misconduct. Rios-Zavala argues that the district court

“never seriously considered” his dire economic circumstances, but the district

court “recognize[d] and underst[oo]d that things [were] bad in Mexico [and Rios-

Zavala] came here trying to earn a living.” The district court nevertheless found

that Rios-Zavala’s poverty did not outweigh his criminal history and the need to

deter him from entering the United States yet again. Rios-Zavala’s sentence is

reasonable.

      Rios-Zavala’s sentence is AFFIRMED.

                                          2